Name: Commission Decision (EU) 2015/767 of 12 May 2015 amending the Annex to the Monetary Agreement between the European Union and the Vatican City State
 Type: Decision
 Subject Matter: Europe;  free movement of capital;  monetary relations;  criminal law;  monetary economics
 Date Published: 2015-05-13

 13.5.2015 EN Official Journal of the European Union L 120/58 COMMISSION DECISION (EU) 2015/767 of 12 May 2015 amending the Annex to the Monetary Agreement between the European Union and the Vatican City State THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Monetary Agreement of 17 December 2009 between the European Union and the Vatican City State (1), and in particular Article 8(3) thereof, Whereas: (1) Article 8(1) of the Monetary Agreement between the European Union and the Vatican City State (hereinafter 'the Monetary Agreement') requires the Vatican City State to implement Union legal acts and rules on euro banknotes and coins, prevention of money laundering, of fraud and counterfeiting of cash and non-cash means of payment; medals and tokens and statistical reporting requirements. Those acts and rules are listed in the Annex to the Monetary Agreement. (2) The Annex to the Monetary Agreement needs to be amended by the Commission every year to take into account the new relevant Union legal acts and rules and the amendments to the existing ones. (3) The amendment of the Annex to the Monetary Agreement should also take into account the legal acts and rules that have been repealed. (4) The Annex to the Monetary Agreement should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to the Monetary Agreement between the European Union and the Vatican City State is replaced by the text in the Annex to this Decision. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 12 May 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ C 28, 4.2.2010, p. 13. ANNEX ANNEX Legal Provisions to be implemented Deadline for implementing Prevention of money laundering 1 Directive 2005/60/EC of the European Parliament and of the Council of 26 October 2005 on the prevention of the use of the financial system for the purpose of money laundering and terrorist financing (OJ L 309, 25.11.2005, p. 15) Amended by: 31 Dec 2010 2 Directive 2008/20/EC of the European Parliament and of the Council of 11 March 2008 amending Directive 2005/60/EC on the prevention of the use of the financial system for the purpose of money laundering and terrorist financing, as regards the implementing powers conferred on the Commission (OJ L 76, 19.3.2008, p. 46) Supplemented by: 3 Council Framework Decision 2001/500/JHA of 26 June 2001 on money laundering, the identification, tracing, freezing, seizing and confiscation of instrumentalities and the proceeds of crime (OJ L 182, 5.7.2001, p. 1) 4 Regulation (EC) No 1889/2005 of the European Parliament and of the Council of 26 October 2005 on controls of cash entering or leaving the Community (OJ L 309, 25.11.2005, p. 9) 5 Commission Directive 2006/70/EC of 1 August 2006 laying down implementing measures for Directive 2005/60/EC of the European Parliament and of the Council as regards the definition of politically exposed person and the technical criteria for simplified customer due diligence procedures and for exemption on grounds of a financial activity conducted on an occasional or very limited basis (OJ L 214, 4.8.2006, p. 29) 6 Regulation (EC) No 1781/2006 of the European Parliament and of the Council of 15 November 2006 on information on the payer accompanying transfers of funds (OJ L 345, 8.12.2006, p. 1) 7 Directive 2014/42/EU of the European Parliament and of the Council of 3 April 2014 on the freezing and confiscation of instrumentalities and proceeds of crime in the European Union (OJ L 127, 29.4.2014, p. 39) 31 Dec 2016 (2) Prevention of fraud and counterfeiting 8 Council Framework Decision 2001/413/JHA of 28 May 2001 combating fraud and counterfeiting of non-cash means of payment (OJ L 149, 2.6.2001, p. 1) 31 Dec 2010 9 Council Regulation (EC) No 1338/2001 of 28 June 2001 laying down measures necessary for the protection of the euro against counterfeiting (OJ L 181, 4.7.2001, p. 6) Amended by: 31 Dec 2010 10 Council Regulation (EC) No 44/2009 of 18 December 2008 amending Regulation (EC) No 1338/2001 laying down measures necessary for the protection of the euro against counterfeiting (OJ L 17, 22.1.2009, p. 1) 11 Council Regulation (EC) No 2182/2004 of 6 December 2004 concerning medals and tokens similar to euro coins (OJ L 373, 21.12.2004, p. 1) Amended by: 31 Dec 2010 12 Council Regulation (EC) No 46/2009 of 18 December 2008 amending Regulation (EC) No 2182/2004 concerning medals and tokens similar to euro coins (OJ L 17, 22.1.2009, p. 5) 13 Directive 2014/62/EU of the European Parliament and of the Council of 15 May 2014 on the protection of the euro and other currencies against counterfeiting by criminal law, and replacing Council Framework Decision 2000/383/JHA (OJ L 151, 21.5.2014, p. 1) 31 Dec 2016 (2) Rules on euro banknotes and coins 14 Council Conclusions of 23 November 1998 and of 5 November 2002 on collector coins 31 Dec 2010 15 Council Conclusions of 10 May 1999 on the quality management system for euro coins 31 Dec 2010 16 Communication from the Commission 2001/C 318/03 of 22 October 2001 on copyright protection of the common face design of the euro coins (C(2001) 600 final) (OJ C 318, 13.11.2001, p. 3) 31 Dec 2010 17 Guideline ECB/2003/5 of the European Central Bank of 20 March 2003 on the enforcement of measures to counter non-compliant reproductions of euro banknotes and on the exchange and withdrawal of euro banknotes (OJ L 78, 25.3.2003, p. 20) Amended by: 31 Dec 2010 18 Guideline ECB/2013/11 of the European Central Bank of 19 April 2013 amending Guideline ECB/2003/5 on the enforcement of measures to counter non-compliant reproductions of euro banknotes and on the exchange and withdrawal of euro banknotes (OJ L 118, 30.4.2013, p. 43) 31 Dec 2014 (1) 19 Decision ECB/2010/14 of the European Central Bank of 16 September 2010 on the authenticity and fitness checking and recirculation of euro banknotes (OJ L 267, 9.10.2010, p. 1) Amended by: 31 Dec 2012 20 Decision ECB/2012/19 of the European Central Bank of 7 September 2012 amending Decision ECB/2010/14 on the authenticity and fitness checking and recirculation of euro banknotes (OJ L 253, 20.9.2012, p. 19) 31 Dec 2013 (1) 21 Regulation (EU) No 1210/2010 of the European Parliament and of the Council of 15 December 2010 concerning authentication of euro coins and handling of euro coins unfit for circulation (OJ L 339, 22.12.2010, p. 1) 31 Dec 2012 22 Regulation (EU) No 651/2012 of the European Parliament and of the Council of 4 July 2012 on the issuance of euro coins (OJ L 201, 27.7.2012, p. 135) 31 Dec 2013 (1) 23 Decision ECB/2013/10 of the European Central Bank of 19 April 2013 on the denominations, specifications, reproduction, exchange and withdrawal of euro banknotes (OJ L 118, 30.4.2013, p. 37) 31 Dec 2014 (1) 24 Council Regulation (EU) No 729/2014 of 24 June 2014 on denominations and technical specifications of euro coins intended for circulation (OJ L 194, 2.7.2014, p. 1) 31 Dec 2013 (2) Section of the Annex to the Monetary Agreement in accordance with the Ad hoc arrangement of the Joint Committee on a request from the Holy See and Vatican City State on the inclusion of relevant rules applicable to entities carrying out financial activities on a professional basis Relevant parts of the following legal instruments Deadline for implementing 25 Council Directive 86/635/EEC of 8 December 1986 on the annual accounts and consolidated accounts of banks and other financial institutions (OJ L 372, 31.12.1986, p. 1), as amended by Directive 2001/65/EC of the European Parliament and of the Council of 27 September 2001 amending Directives 78/660/EEC, 83/349/EEC and 86/635/EEC as regards the valuation rules for the annual and consolidated accounts of certain types of companies as well as of banks and other financial institutions (OJ L 283, 27.10.2001, p. 28), Directive 2003/51/EC of the European Parliament and of the Council of 18 June 2003 amending Directives 78/660/EEC, 83/349/EEC, 86/635/EEC and 91/674/EEC on the annual and consolidated accounts of certain types of companies, banks and other financial institutions and insurance undertakings (OJ L 178, 17.7.2003, p. 16) and Directive 2006/46/EC of the European Parliament and of the Council of 14 June 2006 amending Council Directives 78/660/EEC on the annual accounts of certain types of companies, 83/349/EEC on consolidated accounts, 86/635/EEC on the annual accounts and consolidated accounts of banks and other financial institutions and 91/674/EEC on the annual accounts and consolidated accounts of insurance undertakings (OJ L 224, 16.8.2006, p. 1) 31 Dec 2016 (2) 26 Directive 2013/36/EU of the European Parliament and of the Council of 26 June 2013 on access to the activity of credit institutions and the prudential supervision of credit institutions and investment firms, amending Directive 2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC (OJ L 176, 27.6.2013, p. 338) 31 Dec 2017 (2) 27 Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26 June 2013 on prudential requirements for credit institutions and investment firms and amending Regulation (EU) No 648/2012 (OJ L 176, 27.6.2013, p. 1) 31 Dec 2017 (2) Legislation on collection of statistical information 28 Guideline ECB/2013/24 of the European Central Bank of 25 July 2013 on the statistical reporting requirements of the European Central Bank in the field of quarterly financial accounts (OJ L 2, 7.1.2014, p. 34) 31 Dec 2016 (2) 29 Regulation (EU) No 1071/2013 of the European Central Bank of 24 September 2013 concerning the balance sheet of the monetary financial institutions sector (ECB/2013/33) (OJ L 297, 7.11.2013, p. 1) 31 Dec 2016 (2) 30 Regulation (EU) No 1072/2013 of the European Central Bank of 24 September 2013 concerning statistics on interest rates applied by monetary financial institutions (ECB/2013/34) (OJ L 297, 7.11.2013, p. 51) 31 Dec 2016 (2) 31 Guideline ECB/2014/15 of the European Central Bank of 4 April 2014 on monetary and financial statistics (OJ L 340, 26.11.2014, p. 1) 31 Dec 2016 (2) (1) These deadlines were agreed by the Joint Committee of 2013. (2) These deadlines were agreed by the Joint Committee of 2014.